Opinion issued December 11, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00655-CV
                           ———————————
             AUSTIN INDUSTRIAL SERVICES, L.P., Appellant
                                       V.
                          JOSE E. PEREZ, Appellee


                   On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-71273


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. No opinion has

issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2